DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 Response to Amendment
The Amendment filed on 1/15/2021 has been entered. Claims 1-2, 4, and 7-10 remain pending in the application. Claims 12 and 13 are new.
Applicants amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Final Office Action mailed 10/15/2020. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 are:
a processor means for deriving from the force measured by the sensor device a pressure value indicative of a pressure in the delivery line.
a storage means for storing a compliance value associated with the pumping mechanism and/or the delivery line.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,

Line 14-17 recites “wherein the processor means computes, from the compliance value, the flow rate and the threshold value, an estimate of duration between a time of an occlusion in the delivery line and a time at which the pressure value exceed the threshold value”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the processor means computes, from the compliance value, the flow rate and the threshold value, an estimate of duration between a time of an occlusion in the delivery line and a time at which the pressure value exceed the threshold value” with “the processor means for computing, from the compliance value, the flow rate and the threshold value, an estimate of duration between a time of an occlusion in the delivery line and a time at which the pressure value exceed the threshold value”.
Examiner notes claims 2, 4, 7-9 and 12 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 4,
Line 1-3 recites “wherein the processor means computes the estimate of the duration according to the follow equation”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the processor means computes the estimate of the duration according to the follow equation” with “the processor means for computing the estimate of the duration according to the follow equation”.

Line 1-3 recites “wherein the processor means issues a warning if the estimate of duration exceeds a predetermined limit”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the processor means issues a warning if the estimate of duration exceeds a predetermined limit” with “the processor means for issuing a warning if the estimate of duration exceeds a predetermined limit”.
In regard to claim 9,
Line 1-3 recites “wherein the processor means computes the threshold value such that the estimate of the duration is required to fall into a predetermined range”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the processor means computes the threshold value such that the estimate of the duration is required to fall into a predetermined range” with “the processor means for computing the threshold value such that the estimate of the duration is required to fall into a predetermined range”.
In regard to claim 12,
Line 1-6 recites “wherein the processor means issues a warning if the estimate of the duration exceeds a predetermined limit, prevents the user from entering the threshold value that led to the estimate of the duration that exceeded the predetermined limit, prompts the user to enter another, smaller threshold value, and receives from the user the another, smaller threshold value”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests replacing “wherein the processor means issues a warning if the estimate of the duration exceeds a predetermined limit, prevents the user from entering the threshold value that led to the estimate of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Barnes (U.S. PG publication 20120283691) further in view of Butterfield (U.S. PG publication 20120123229) further in view of Nunez (U.S. PG publication 20160361492).
In regard to claim 1,
Barnes discloses an infusion device (figure 1, item 104, 110, 120 and figure 2; paragraph [0024]: wherein fluid delivery apparatus 104 comprises the block diagram shown in figure 2) for administering a medical fluid to a patient (paragraph [0023]), comprising: 
a pumping mechanism (see figure 2, item 104; [0024]: wherein fluid delivery apparatus 104 comprises a pumping mechanism) for pumping a medical fluid from a fluid container (paragraph [0024]: wherein pumping mechanism contains a container for holding fluid) through a delivery line (figure 1, item 110 and 120) towards a patient at a set flow rate (Examiner notes “for pumping a medical fluid from a fluid container through a delivery line towards a patient at a set flow rate” is an intended use limitation and the pumping mechanism of Barnes is fully capable of pumping a medical fluid from a fluid container through a delivery line towards a patient at a set flow rate since the device allows the user to program infusion parameters and therefore the flow rate would be capable of being set/controlled as supported by paragraph [0023] and [0025]), 
a sensor device (figure 2, item 206) for measuring a force on the pumping mechanism or the delivery line (paragraph [0024]: wherein pressure sensor 206 measures a force i.e. the pressure), 
a processor means (figure 2, item 208) for deriving, from the force measured by the sensor device, a pressure value indicative of a pressure in the delivery line (paragraph [0059]: wherein the processor 208 performs data processing operations such as low pass filtering described in detail previously regarding the flowrate-variable-corner-frequency, noise removal and trend calculations on the sensed pressure data), wherein the processor means compares the pressure value to a threshold 
a storage means (figure 2, item 212) for storing a compliance value associated with the pumping mechanism and/or the delivery line (paragraph [0026] and [0048]; Examiner notes the compliance of the tubing is stored in the memory to be used by the processor to estimate the time to alarm value), 
wherein the processor means computes, from the compliance value, the flow rate and the threshold value, an estimate of a duration between a time of an occurrence of an occlusion in the delivery line and a time at which the pressure value exceeds the threshold value (paragraph [0048]-[0055]: wherein the time to alarm value is calculated using the present flow rate, pressure value, pressure limit and compliance of the tubing pathway as determined from inputs to the computer to indicate to a caregiver an estimate of a duration between a time of an occurrence of an occlusion in the delivery line and a time at which the pressure value exceeds the threshold value).
Barnes fails to disclose wherein the storage means stores a multiplicity of compliance values including the compliance value, the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines, and wherein if the pumping mechanism comprises a syringe pump, the compliance value is associated with a syringe used on the syringe pump, the fluid container comprising the syringe, and if the pumping mechanism comprises a volumetric pump, the compliance value is associated with a tubing set used on the volumetric pump, the delivery line comprising the tubing set.
Butterfield teaches wherein the storage means stores a multiplicity of compliance values (paragraph [0033]-[0034]: wherein VAD information which includes a compliance value of the VAD is stored in the PCU and wherein different VADs can be used), the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines (paragraph [0033]-[0034]).

Barnes in view of Butterfield fails to disclose wherein if the pumping mechanism comprises a syringe pump, the compliance value is associated with a syringe used on the syringe pump, the fluid container comprising the syringe, and if the pumping mechanism comprises a volumetric pump, the compliance value is associated with a tubing set used on the volumetric pump, the delivery line comprising the tubing set.
Nunez teaches wherein if the pumping mechanism comprises a syringe pump, an operation parameter of the infusion system is associated with a syringe pump (paragraph [0003], [0004], [0014], [0028]-[0030]), a fluid container comprising the syringe (syringe of syringe pump which holds fluid for infusion; see paragraph [0028] and [0035]) and if the pumping mechanism comprises a volumetric 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes to include wherein if the pumping mechanism comprises a syringe pump, an operation parameter of the infusion system is associated with a syringe pump, and if the pumping mechanism comprises a volumetric pump, an operation parameter of the infusion system is associated with a volumetric pump, as taught by Nunez for the purpose of automatically changing a mode of operation to be specific to a type of pump/other accessory (paragraph [0015] of Nunez). Examiner notes Barnes discusses that the memory stores information related to specific tubing and vascular access devices (paragraph [0033]). Based on the teachings of Nunez one of ordinary skill in the art would recognize that if a syringe pump or volumetric pump were used as the pumping mechanism specific information related to whichever pumping device is used would need to be retrieved from the memory. One would recognize based on Nunez, and the teachings above of Butterfield who teaches compliance values are specific to specific devices (see paragraph [0034] of Butterfield), and the teachings of Barnes who supports that tubing and syringes have different properties that influence the infusion system (see paragraph [0033] of Barnes) if the pumping mechanism comprises a syringe pump, the compliance value is associated with a syringe used on the syringe pump, the fluid container comprising the syringe, and if the pumping mechanism comprises a volumetric pump, the compliance value is associated with a tubing set used on the volumetric pump, the delivery line comprising the tubing set. 
In regard to claim 2,
Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1. Barnes further discloses further comprising an input device (figure 2, item 211) allowing a user to program the flow rate and/or the threshold value (paragraph [0025], [0072] and [0031]). 

Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1. Barnes further discloses wherein the processor means computes the estimate of the duration according to the following equation:                         
                            T
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                            h
                                            r
                                            e
                                            s
                                        
                                    
                                    *
                                    C
                                
                                
                                    f
                                
                            
                        
                    ,
wherein
T represents the duration between the time of occurrence of the occlusion in the delivery line and the time at which the pressure value exceeds the threshold value,
Pthres represents the threshold value, 
C represents the compliance value, and 
f represents the flow rate (paragraph [0048]-[0055]).
In regard to claim 7,
Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1. Barnes discloses further comprising a display device (figure 2, item 210) configured to display the estimate of the duration (paragraph [0025] and [0055]).
In regard to claim 9,
Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1. Barnes discloses wherein the processor means computes the threshold value such that the estimate of the duration is required to fall into a predefined range (paragraph [0027], [0039]-[0040], [0055]-[0056]: wherein the processor device computes the threshold value automatically which would result in the processor device configured to compute the threshold value such that the estimate of the duration is required to fall into a predefined range; Examiner notes the range is predefined since it is directly based on the computed threshold value; Examiner further notes claim 9 does not specify what the predefined range is/how the predefined range is computed).
In regard to claim 10,

a pumping mechanism (see figure 2, item 104; [0024]: wherein fluid delivery apparatus 104 comprises a pumping mechanism) pumps the medical fluid from a fluid container (paragraph [0024]: wherein pumping mechanism contains a container for holding fluid) through a delivery line (figure 1, item 110 and 120) towards the patient at a flow rate (paragraph [0023]), 
a sensor device (figure 2, item 206) measures a force on the pumping mechanism or the delivery line (paragraph [0024]: wherein pressure sensor 206 measures a force i.e. the pressure), 
a processor means (figure 2, item 208) derives, from the force measured by the sensor device, a pressure value indicative of a pressure in the delivery line (paragraph [0059]: wherein the processor 208 performs data processing operations such as low pass filtering described in detail previously regarding the flowrate-variable-corner-frequency, noise removal and trend calculations on the sensed pressure data), wherein the processor means is configured to compare the pressure value to a threshold value for determining whether an occlusion in the delivery line is present (paragraph [0060], [0027], and [0039]), and 
a storage means (figure 2, item 212), the method comprising: 
storing on the storage means a compliance value associated with the pumping mechanism and/or the delivery line (paragraph [0026] and [0048]; Examiner notes the compliance of the tubing is stored in the memory to be used by the processor to estimate the time to alarm value), 
computing using the processor means, from the compliance value stored on the storage means, the flow rate and the threshold value, an estimate of a duration between a time of an occurrence of an occlusion in the delivery line and a time at which the pressure value exceeds the threshold value (paragraph [0048]-[0055]: wherein the time to alarm value is calculated using the present flow rate, 
Barnes fails to disclose wherein the storage means stores a multiplicity of compliance values including the compliance value, the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines, and wherein if the pumping mechanism comprises a syringe pump, the compliance value is associated with a syringe used on the syringe pump, the fluid container comprising the syringe, and if the pumping mechanism comprises a volumetric pump, the compliance value is associated with a tubing set used on the volumetric pump, the delivery line comprising the tubing set.
Butterfield teaches wherein the storage means stores a multiplicity of compliance values (paragraph [0033]-[0034]: wherein VAD information which includes a compliance value of the VAD is stored in the PCU and wherein different VADs can be used), the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines (paragraph [0033]-[0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage means of Barnes to include wherein the storage means stores a multiplicity of compliance values, the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines, as taught by Butterfield, for the purpose of providing an accurate compliance value (paragraph [0033]-[0034] of Butterfield). Examiner notes a compliance value is inputted into the computer and stored and used in the device of Barnes (see paragraph [0048] of Barnes). Since the storage means already stores information specific to a multiplicity of different pumping mechanisms and/or delivery lines (see paragraph [0033] of Barnes) one would recognize based on the teachings of Butterfield that storing a 
Barnes in view of Butterfield fails to disclose wherein if the pumping mechanism comprises a syringe pump, the compliance value is associated with a syringe used on the syringe pump, the fluid container comprising the syringe, and if the pumping mechanism comprises a volumetric pump, the compliance value is associated with a tubing set used on the volumetric pump, the delivery line comprising the tubing set.
Nunez teaches wherein if the pumping mechanism comprises a syringe pump, an operation parameter of the infusion system is associated with a syringe pump (paragraph [0003], [0004], [0014], [0028]-[0030]), a fluid container comprising the syringe (syringe of syringe pump which holds fluid for infusion; see paragraph [0028] and [0035]) and if the pumping mechanism comprises a volumetric pump, an operation parameter of the infusion system is associated with a volumetric pump (paragraph [0003], [0004], [0014], [0028]-[0030]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes to include wherein if the pumping mechanism comprises a syringe pump, an operation parameter of the infusion system is associated with a syringe pump, and if the pumping mechanism comprises a volumetric pump, an operation parameter of the infusion system is associated with a volumetric pump, as taught by Nunez for the purpose of automatically changing a mode of operation to be specific to a type of pump/other accessory (paragraph [0015] of Nunez). Examiner notes Barnes discusses that the memory stores information related to . 
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (U.S. PG publication 20120283691) in view of Butterfield (U.S. PG publication 20120123229) in view of Nunez (U.S. PG publication 20160361492) further in view of Budiman (U.S. PG publication 20110224523).
In regard to claim 8,
Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1. 
Barnes in view of Butterfield in view of Nunez fails to disclose wherein the processor means issues a warning if the estimate of the duration exceeds a predetermined limit.
Budiman teaches a processor means issues a warning if the user enters a value that exceeds a predefined limit (paragraph [0052]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor means of Barnes in view of Butterfield in view of Nunez to issue a warning if the user enters a value that exceeds a predefined limit, as taught by Budiman, for the purpose of limiting the risk of harming a user (paragraph [0052] of .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (U.S. PG publication 20120283691) in view of Butterfield (U.S. PG publication 20120123229) further in view of Nunez (U.S. PG publication 20160361492) further in view of Rule (U.S. PG publication 20100121170) as evidence by Simpson (U.S. PG publication 20140288947) further in view of Budiman (U.S. PG publication 20110224523).
In regard to claim 12,
Barnes in view of Butterfield in view of Nunez teaches the infusion device according to claim 1.
Barnes in view of Butterfield in view of Nunez fails to disclose wherein the processor means issues a warning if the estimate of the duration exceeds a predetermined limit, prevents the user from entering the threshold value that led to the estimate of the duration that exceeded the predetermined limit, prompts the user to enter another, smaller threshold value, and receives from the user the another, smaller threshold value.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes in view of Butterfield in view of Nunez to include wherein the processor means issues a warning, and prevents the user from overriding the system under certain conditions, as taught by Rule, for the purpose of limiting harm to the user as evidence by Simpson who teaches prohibiting overrides for certain infusions may prevent a patient from inadvertently receiving an overdose (paragraph [0171] of Simpson). Examiner notes since the user can override the processor device of Barnes (paragraph [0055] of Barnes) and enter a pressure amount limit that would directly effect and could cause the estimate of the duration to exceed a safe predetermined limit, it would be useful for the processor to recognize/warn the user when the resulting estimate of the duration is too high and prevent the override if it would harm the user based on the teachings of Rule as evidence by Simpson. Implementing the teachings of Rule as evidence by Simpson into Barnes in view of Butterfield in view of Nunez would therefore result in wherein the processor means issues a warning if the estimate of the duration exceeds a predetermined limit, and prevents the user from entering the threshold value that led to the estimate of the duration that exceeded the predetermined limit.
Barnes in view of Butterfield in view of Nunez in view of Rule as evidence by Simpson fails to disclose wherein the processor means prompts the user to enter another, smaller threshold value, and receives from the user the another, smaller threshold value.
Budiman teaches wherein the processor means prevents the user from entering a value that exceeded a predetermined limit (paragraph [0052]: Examiner notes the lockout prevents the user from entering a value that exceeded a predetermined limit), prompts the user to enter another, smaller value (paragraph [0052]: wherein the system requests the user to redefine the safety or threshold limits in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Barnes in view of Butterfield in view of Nunez in view of Rule as evidence by Simpson to include wherein the processor means prompts the user to enter another, smaller value, and receives from the user the another, smaller value, as taught by Budiman, for the purpose of limiting the risk of harming a user (paragraph [0052] of Budiman) which would therefore result in wherein the processor means prompts the user to enter another, smaller threshold value, and receives from the user the another, smaller threshold value.
In regard to claim 13,
Barnes in view of Butterfield in view of Nunez teaches the method according to claim 10.
Barnes in view of Butterfield in view of Nunez fails to disclose further comprising, using the processor means, issuing a warning if the estimate of the duration exceeds a predetermined limit, preventing the user from entering the threshold value that led to the estimate of the duration that exceeded the predetermined limit, prompting the user to enter another, smaller threshold value, and receiving from the user the another, smaller threshold value.
Rule teaches using the processor means, issuing a warning (paragraph [0416]: wherein a warning is issued when the user attempts to override the system), and preventing the user from overriding the system under certain conditions (paragraph [0416]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barnes in view of Butterfield in view of Nunez to include using the processor means, issuing a warning, and preventing the user from overriding the 
Barnes in view of Butterfield in view of Nunez in view of Rule as evidence by Simpson fails to disclose using the processor means, prompting the user to enter another, smaller threshold value, and receiving from the user the another, smaller threshold value.
Budiman teaches using the processor means, preventing the user from entering a value that exceeded a predetermined limit (paragraph [0052]: Examiner notes the lockout prevents the user from entering a value that exceeded a predetermined limit), prompting the user to enter another, smaller value (paragraph [0052]: wherein the system requests the user to redefine the safety or threshold limits in the case where one or more of the user-entered parameters is allowed to be adjusted/decreased), and receiving from the user the another, smaller value (paragraph [0052]: wherein in order for the lockout to terminate a non-limit-exceeding value of the selected parameter which can be a smaller value has to be entered).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Barnes in view of Butterfield in .
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. Applicant argues on page 9 that Barnes does not disclose a storage means storing a multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines. Examiner notes Barnes is not cited as teaching a storage means storing a multiplicity of compliance values. Applicant argues on page 9 that there is no suggestion that Butterfield or Nunez somehow provide the disclosure or teaching of Barnes alleged to be missing by Applicant. Examiner respectfully disagrees. Butterfield does teach wherein the storage means stores a multiplicity of compliance values (paragraph [0033]-[0034] of Butterfield: wherein VAD information which includes a compliance value of the VAD is stored in the PCU and wherein different VADs can be used), the multiplicity of compliance values associated with a multiplicity of different pumping mechanisms and/or delivery lines (paragraph [0033]-[0034] of Butterfield). Additionally Examiner notes “wherein the storage means stores a multiplicity of compliance values” is not being treated as an intended use limitation. 
Applicant argues on page 10 in regard to claim 10 that the arguments made relative to claim 1 apply with equal force to claim 10. See response to arguments above. 
Applicant argues on page 10 that claims 2, 4, 7-9, 12 and 13 depend from claim 1 or 10 and are therefore novel since claims 1 and 10 are novel. See response to arguments above pertaining to claims 1 and 10.

Applicant’s arguments with respect to claims 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Budiman (U.S. PG publication 20110224523) does prevent the user from entering a value that exceeds a predefined limit as supported by the presence of the lockout function of the processor which occurs automatically (see paragraph [0052]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783